Exhibit 23.1 CONSENT OF INDEPENDENT ACCOUNTANTS We hereby consent to the incorporation by reference in the Registration Statement on Form S-1 (Nos. 333-204880 and 333-204880-01) of Prosper Marketplace, Inc. of our report dated December 17, 2015 relating to the financial statements of BillGuard Inc., which appears in this current Report on Form 8-K/A of Prosper Funding LLC. Kesselman & Kesselman Tel-Aviv, Israel Certified Public Accountants (Isr.) December 18,2015 A member firm of PricewaterhouseCoopers International Limited 2
